Title: To Alexander Hamilton from Elias B. Dayton, 15 March 1800
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 15th. March 1800
          
          As it will be necessary for the passing my accounts at the War Office, that my expenditures for materials &c. under the orders of Colo. Smith, should be known to have been sanctioned by your instructions I now take the liberty, sir, of begging a few lines from you to that effect.
          Of the most important articles furnishd. by me for the purpose of the Cantonment the quantities are as follows—Boards about twenty five thousand, Plank two hundred & seventy five, Bricks two hundred & twenty four thousand, Stone four hundred loads & Nails four thousand five hundred pounds.
          I am sir, with the greatest respect Your very humbl. servt.
          
            E. B. Dayton
          
          Major General Hamilton.
        